DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
Claims 1-22 are currently pending and examined below.  Claims 1 and 11 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 05/04/2022 regarding the previous action are persuasive.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 20200378780 A1; hereinafter Beaurepaire) in view of Burrows et al. (US 10453226 B1; hereinafter Burrows).

Regarding claims 1 and 11, Beaurepaire discloses:
A system (Fig. 1A) and a method for generating a service area map (intermodal route isoline map; Figs. 6A-6B) for autonomous vehicles (autonomous vehicles 103a; Fig. 1A, [0027]), the system comprising one or more processors (computer system; [0055]) configured to: 
iterate through graph nodes (nodes/points 605; [0064]-[0065], [0112]) of a road network (road network; Figs. 6A-6B, [0065], [0112]) in order to identify a set of reachable graph nodes (nodes/points 605 in the road network which are reachable within a given amount of time; [0113]) based on a set of routing parameters (attributes; [0066], [0113]) that define driving limits for the autonomous vehicles, wherein the road network includes the graph nodes as well as edges (border of area 601; Figs. 6A-6B) connecting ones of the graph nodes; 
identify an area (areas defined by isolines 621 of nodes/points 605; Fig. 6B) based on the set of reachable graph nodes (determining areas defined by isolines 621 of nodes/points 605; Fig. 6B, [0113]); 
score the area based on whether the area is occupied by any of the graph nodes of the set of reachable graph nodes (determining areas defined by isolines 621 of nodes/points 605 that are reachable within a given amount of time, e.g., within 15-min from the border of area 601, its inherent that there is scoring involved to determined which portions of the isolines 621 are to be drawn with contour 623; [0113]); 
draw contours (contour 623; Fig. 6B, [0113]) through cells based on the scores of the area (drawing contour 623 of areas defined by isolines 621); and 
generate the service area map using the contours (generate updated service area map on UE 101; Figs. 1A, 6B), wherein the service area map provides information on how the routing parameters affect an ability of the autonomous vehicles to operate in an existing or prior service area (see service area map on UE 101 in Figs. 6A-6B).

While Beaurepaire discloses identify an area based on the set of reachable graph nodes, but Beaurepaire does not specifically disclose S2 cells or:
identify a set of S2 cells, wherein each S2 cell has an area with a curved surface at one or more levels of granularity associated with an average cell size; 
score vertices of each S2 cell of the set of S2 cells based on whether each S2 cell of the set of S2 cells is occupied by any of the graph nodes; 
draw contours through cells based on the scores of the vertices.

However, Burrows discloses S2 cells and:
identify a set of S2 cells (S2 cells; Fig. 3A, col. 7, line 45-col. 8, line 29), wherein each S2 cell has an area with a curved surface at one or more levels of granularity associated with an average cell size (map tile 302 for each face of the cube is further divided into sub-tiles 304, each tile at a given zoom level is referred to as S2 cells, heat areas can be determined for tiles in each zoom level and based on zoom level granularity, curved surface of world can be seen in 302 and 304; Fig. 3A, col. 7, line 45-col. 8, line 29); 
score vertices of each S2 cell of the set of S2 cells based on whether each S2 cell of the set of S2 cells is occupied by any of the graph nodes (a higher heat value can be assigned to each corner of a tile containing higher number of marked points of interest at a particular zoom level 308; col. 8, lines 14-21); 
draw contours through cells based on the scores of the vertices (assigns smooth contours around pixels having the higher heat value; col. 8, line 65-col. 9, line 2).

Beaurepaire and Burrows are considered to be analogous because they are in the same field of contour drawing for service area/geographical map.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s contour drawing of specific areas that are reachable within a time limit to further incorporate Burrows’ contour drawing of heat areas containing high level of activities at different zoom levels defined S2 cells for the advantage of manipulation of details at given zoom level of the S2 cells which results in permitting elimination of unnecessary details and increasing speed of rendering process (Burrows’ col. 8, lines 3-8).

Regarding claims 2 and 12, Beaurepaire discloses:
wherein the set of routing parameters include an ability to reach one graph node of the set of reachable graph nodes from all other graph nodes of the set of reachable graph nodes (attributes are associated nodes/points 605 in the road network which are reachable within a given amount of time; [0066], [0113]).

Regarding claims 3 and 13, Beaurepaire discloses:
wherein the set of routing parameters includes avoiding certain driving maneuvers (attributes include speed limits, turn restrictions at intersections, etc.; [0066], [0113]).

Regarding claims 4 and 14, Beaurepaire discloses:
wherein the set of routing parameters includes avoiding certain areas of the graph nodes (exclusion zones as navigation related attributes; [0066], [0113], [0076]).

Regarding claims 6 and 16, Beaurepaire does not specifically disclose:
wherein the one or more processors are further configured to score vertices by: 
initially setting all vertices of each S2 cell of the set of S2 cells to a first value; and 
adjusting values of any vertices of S2 cells of the set of S2 cells that are occupied by any graph nodes of the set of reachable graph nodes.

However, Burrows discloses:
wherein the one or more processors are further configured to score vertices (a higher heat value can be assigned to each corner of a tile containing higher number of marked points of interest at a particular zoom level 308; col. 8, lines 14-21) by: 
initially setting all vertices of each S2 cell of the set of S2 cells to a first value (a heat value can be assigned to each corner of a tile at a particular zoom level 308; col. 8, lines 14-21); and 
adjusting values of any vertices of S2 cells of the set of S2 cells that are occupied by any graph nodes of the set of reachable graph nodes (heat value can be assigned based on the number of marked points of interest; col. 8, lines 14-21).

Beaurepaire and Burrows are considered to be analogous because they are in the same field of contour drawing for service area/geographical map.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s contour drawing of specific areas that are reachable within a time limit to further incorporate Burrows’ contour drawing of heat areas containing high level of activities and adjusting heat values of each corner of the tile for the advantage of emphasizing different contours using different colors or brightness values indicated by the heat values which results in emphasizing areas correspond to type or density of interest (Burrows’ col. 9, lines 3-11).

Regarding claims 7 and 17, Beaurepaire does not specifically disclose:
wherein the one or more processors are further configured to draw the contours by dividing a cell of the set of S2 cells by dividing vertices with the first value from vertices of adjusted values.

However, Burrows discloses:
wherein the one or more processors are further configured to draw the contours by dividing a cell of the set of S2 cells by dividing vertices with the first value from vertices of adjusted values (a heat value can be assigned to each corner of a tile at a particular zoom level 308, the heat value may be divisible in number; col. 8, lines 14-21).

Beaurepaire and Burrows are considered to be analogous because they are in the same field of contour drawing for service area/geographical map.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s contour drawing of specific areas that are reachable within a time limit to further incorporate Burrows’ contour drawing of heat areas containing high level of activities and adjusting heat values of each corner of the tile for the advantage of emphasizing different contours using different colors or brightness values indicated by the heat values which results in emphasizing areas correspond to type or density of interest (Burrows’ col. 9, lines 3-11).

Regarding claims 8 and 18, Beaurepaire does not specifically disclose:
wherein the one or more processors are further configured to draw the contours by drawing a contour with a particular direction to indicate which portion of the divided cell includes vertices of the first value and which portion of the divided cell includes vertices of adjusted values.

However, Burrows discloses:
wherein the one or more processors are further configured to draw the contours by drawing a contour with a particular direction to indicate which portion of the divided cell includes vertices of the first value and which portion of the divided cell includes vertices of adjusted values (areas are divided into spotlighted areas and non-spotlighted areas, where areas are spotlighted based on the density of points of interest contained within those areas, system assigns smooth contours around pixels having the same heat value to produce heat areas of different contours, that is, contour drawing are drawn in a direction emphasizing different heat areas; col. 4, lines 12-18, col. 8, line 65-col. 9, line 11).

Beaurepaire and Burrows are considered to be analogous because they are in the same field of contour drawing for service area/geographical map.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s contour drawing of specific areas that are reachable within a time limit to further incorporate Burrows’ contour drawing of heat areas containing high level of activities and adjusting heat values of each corner of the tile for the advantage of emphasizing different contours using different colors or brightness values indicated by the heat values which results in emphasizing areas correspond to type or density of interest (Burrows’ col. 9, lines 3-11).

Regarding claims 9 and 19, Beaurepaire does not specifically disclose:
wherein the service area map includes a plurality of polygons.

However, Burrows discloses:
wherein the service area map includes a plurality of polygons (map includes polygon filter; col. 3, lines 11-35).

Beaurepaire and Burrows are considered to be analogous because they are in the same field of contour drawing for service area/geographical map.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s contour drawing of specific areas that are reachable within a time limit to further incorporate Burrows’ contour drawing of heat areas containing high level of activities that adjusts polygon vertices for the advantage of restrict or enlarge polygon-shaped filters which results in reduces or includes details and increasing or reducing speed of rendering process (Burrows’ col. 3, lines 18-23, col. 8, lines 3-8).

Regarding claims 21 and 22, Beaurepaire discloses:
further comprising updating, by the one or more processors, the graph nodes in order to provide an updated service area map (generate updated service area map on UE 101 on how nodes/points 605 in the road network which are reachable within a given amount of time are connected using border of area 601; Figs. 1A, 6A-6B, [0113]), wherein the updated service area map indicates how changes to the graph nodes affects the ability of the autonomous vehicles to operate in the existing or prior service area (see service area map on UE 101 in Figs. 6A-6B).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire, in view of Burrows, and in view of Moore et al. (US 5506897 A; hereinafter Moore).

Regarding claims 5 and 15, Beaurepaire does not specifically disclose:
wherein identifying the set of S2 cells includes identifying a subset of set of the reachable graph nodes having extreme latitude and longitude values.

However, Burrows discloses:
identifying the set of S2 cells (S2 cells; Fig. 3A, col. 7, line 45-col. 8, line 29).

 Burrows does not specifically disclose: 
identifying a subset of set of the reachable graph nodes having extreme latitude and longitude values.

However, Moore discloses:
identifying a subset of set of the reachable graph nodes having extreme latitude and longitude values (col. 8, lines 38-45 “By utilizing a set of latitude and longitude extremes (minimums and maximums) for a service area in process 105, a list of 5-digit zip codes that could overlap with the service area is generated. It is then only necessary to calculate distance or perform a point-in-polygon calculation between each service location and a small subset of zip+4 codes contained within each service area's returned list of 5-digit zip codes.”).

Beaurepaire and Moore are both considered to be analogous because they are in the same field of mapping.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s mapping system to further incorporate Moore’s mapping that utilize a set of latitude and longitude extremes for a service area to calculate a smaller subset contained within the service area. Doing so would simplify the calculation process. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire, in view of Burrows, and in view of Mahon (US 20190163992 A1).

Regarding claims 10 and 20, Beaurepaire and Burrows do not specifically disclose:
wherein a first one of the plurality of polygons includes an excluded area within a second one of the plurality of polygons, such that an area between the first one and the second one is a drivable area.

However, Mahon discloses:
wherein a first one of the plurality of polygons includes an excluded area within a second one of the plurality of polygons, such that an area between the first one and the second one is a drivable area (using polygons to exclude/reduce area to be inspected; Figs. 5 and 8; [0099] “It will be appreciated that the process is repeated for each road marking being tracked and so in the example of FIGS. 5 and 8, polygons will be defined for the master inspection region, one for each road marking. In some embodiments, the polygons for the first image frame can be defined manually, automatically, through image feature analysis, or semi-automatically through operator adjustment of automatically detected features. Once polygons which are expected to surround each road marking being tracked are defined, the system 10 can then proceed to identify road markings within each polygon. Using polygons in this fashion reduces the area to be inspected and so and makes analysis faster; also, reducing the analysis area as much as possible excludes spurious objects which might be detected as road markings or RPMs.”).

Beaurepaire, Burrows and Mahon are considered to be analogous because they are in the same field of mapping.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s contour drawing to incorporate Burrows’s contour drawing using polygons to further incorporate Mahon’s polygons to emphasize regions under inspection. Doing so would reduce the area to be inspected and make analysis faster (Mahon’s [0099]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665         

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665